J-S40025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROBERTO MENDOZA JUAREZ                     :
                                               :
                       Appellant               :      No. 2811 EDA 2019

        Appeal from the Judgment of Sentence Entered August 29, 2019
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0006553-2018


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             Filed: September 24, 2020

        Appellant, Roberto Mendoza Juarez, appeals from the judgment of

sentence entered in the Montgomery County Court of Common Pleas, following

his bench trial convictions for simple assault, resisting arrest, disorderly

conduct, and public drunkenness.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

September 18, 2018, Officer Kevin Hagan was responding to a 911 call when

Appellant began yelling at him. Officer Hagan observed that Appellant’s eyes

were bloodshot, his balance was unsteady, and the smell of alcohol emanated

from his breath. Officer Hagan explained he would arrest Appellant if he did


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2701(a)(1), 5104, 5503(a)(1), and 5505, respectively.
J-S40025-20


not leave.   Appellant responded, “Go ahead.”     Officer Hagan attempted to

apprehend Appellant for disorderly conduct, and Appellant assumed a fighting

stance. While Officer Hagan was arresting Appellant, Appellant bit the officer’s

index finger. The Commonwealth charged Appellant with aggravated assault

of a police officer per 18 Pa.C.S.A. § 2702(a)(6), as well as resisting arrest,

disorderly conduct—fighting, and public drunkenness.

      Appellant proceeded to a bench trial on August 29, 2019.           At the

conclusion of trial, the court amended the criminal information sua sponte to

change the charge of aggravated assault of a police officer to simple assault

under 18 Pa.C.S.A. § 2701(a)(1).      The court then convicted Appellant of

simple assault, resisting arrest, disorderly conduct—fighting, and public

drunkenness.    Following a sidebar with both counsel, Appellant proceeded

immediately to sentencing, waived a presentence investigation (“PSI”) report,

and agreed to the Commonwealth’s recommended sentence.               The court

sentenced Appellant to an aggregate term of time served to twenty-three (23)

months’ incarceration, plus two (2) years’ probation.

      On September 25, 2019, Appellant filed a timely notice of appeal. The

court ordered Appellant on September 27, 2019, to file a concise statement

of errors complained of on appeal per Pa.R.A.P. 1925(b). Appellant timely

complied.

      Appellant raises the following issue for our review:

         Did the trial court violate Appellant’s due process rights by
         convicting him of a crime for which he was never charged

                                     -2-
J-S40025-20


         where the offense of conviction, 18 Pa.C.S.A. § 2701(a)(1)
         is not a lesser-included offense of that charged in the Bill of
         Information, 18 Pa.C.S.A. § 2702(a)(6)?

(Appellant’s Brief at 2).

      Appellant argues the trial court erred when it amended the criminal

information sua sponte to include simple assault under Section 2701(a)(1)

instead of aggravated assault of a police officer per Section 2702(a)(6).

Appellant avers Section 2701(a)(1) of simple assault is not a lesser included

offense of aggravated assault of a police officer under Section 2702(a)(6).

Appellant concludes this Court should vacate his conviction for simple assault.

We disagree.

      Preliminarily, to preserve a claim of error for appellate review, a litigant

must make a specific objection before the trial court in a timely fashion and

at the appropriate stage of the proceedings; failure to raise such objection

results in waiver of the underlying issue on appeal. Commonwealth v. May,

584 Pa. 640, 887 A.2d 750 (2005), cert. denied, 549 U.S. 832, 127 S. Ct. 58,

166 L. Ed. 2d 54    (2006)   (reiterating   that   absence   of   specific   and

contemporaneous objection to error waives issue on appeal).            See also

Pa.R.A.P. 302(a) (stating: “Issues not raised in the [trial] court are waived

and cannot be raised for the first time on appeal”); Commonwealth v.

Jackson, 215 A.3d 972, 977-78 (Pa.Super. 2019) (holding appellant waived

challenge to amendment to criminal information where he failed to articulate

specific objection at appropriate stage of proceedings before trial court).


                                      -3-
J-S40025-20


      Instantly, Appellant did not object at trial to the court’s amendment of

the criminal information and the court’s conviction of Appellant for simple

assault. See May, supra; Jackson, supra. In fact, immediately after the

court announced its verdict, Appellant agreed to the Commonwealth’s

suggested sentence for all of his convictions, including simple assault.

Instead, Appellant raises his challenge to the court’s sua sponte amendment

to the criminal information for the first time on appeal. Thus, Appellant’s sole

issue on appeal is waived. See id.; Pa.R.A.P. 302(a). Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/20




                                     -4-